Citation Nr: 0419771	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to November 1945.  He died in November 1998.  The appellant 
is claiming benefits as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO, in 
pertinent part, denied entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for residuals of a gunshot wound of the left leg, 
with healed scars and muscle injury involving Muscle Group XI 
with metallic foreign bodies (MFBs), evaluated as 10 percent 
disabling effective from June 1969.  

2.  According to the certification regarding the facts of 
death as submitted by the Civil Registrar in August 1999, the 
cause of the veteran's death in November 1998 was pulmonary 
tuberculosis, with no antecedent or underlying causes.

3.  Pulmonary tuberculosis was not present during service, 
and was not manifested until 1969, many years after the 
veteran's discharge from service.

4.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by any disability which was incurred in or aggravated by 
service.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death, nor may 
any disease involved in the veteran's death be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

The Court's decision in Pelegrini II held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  Thus, it was impossible for VCAA notice to have 
been provided before that decision.  The Court noted that it 
did not hold that this type of case, in which pre-AOJ-
adjudication notice was not provided, must be returned to the 
AOJ for the adjudication to start all over; there was no 
nullification or voiding requirement of the initial AOJ 
decision.  In any event, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was, at 
worst, harmless error, for the reasons specified below. 

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death was received in February 
1999.  In March 1999 the RO wrote to the appellant regarding 
her claim and the type of evidence needed to support her 
claim.  The RO advised her that, if she had difficulty in 
obtaining the required documents, she could provide 
identifying information and authorization for release of 
records, and the RO would assist in securing any records 
which she so identified.  

Thereafter, in a rating decision dated in February 2000, the 
RO denied entitlement to service connection for the cause of 
the veteran's death.  Only after that rating action was 
promulgated, and a notice of disagreement received, did the 
AOJ, in March 2002, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and for the claimant to tell about 
any additional information or evidence that she wanted the RO 
to obtain for her.  

While the notice provided to the appellant in March 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

As noted, the RO notified the veteran by a letter dated in 
March 2002 of the provisions of the VCAA.  Although the VCAA 
notice letter that was provided to the appellant did not 
specifically contain notification to submit any evidence in 
her possession that pertains to the claim (the "fourth 
element"), this did not result in prejudicial error in this 
case.  38 C.F.R. § 3.159(b) (2003); see VAOPGCPREC 1-2004.  
The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The appellant was specifically notified by letter 
dated in March 2002 that VA would help to obtain all relevant 
evidence such as medical records, employment records, or 
records in the custody of a Federal agency.  She was advised 
that it was her responsibility to submit information about 
the records so that the RO could request them from the person 
or agency that had them.  She was advised to provide a 
properly executed release so that VA could request the 
records for her.  She was advised of the evidence needed to 
substantiate her claim and of the evidence she needed to 
submit.  She was further advised to tell VA about any 
additional information or evidence that she wanted VA to try 
to get for her, or to send the evidence itself.  In addition, 
in May 2002 the appellant was advised that medical records 
had been requested from medical providers who had treated the 
veteran.  The RO also wrote to the appellant in August and 
November 2003, stating the additional information or evidence 
needed for her claim.  

The RO considered that the claim for service connection for 
the cause of death was denied as not well grounded in 
February 2000.  As the VCAA eliminated the requirement of a 
well-grounded claim, the RO subsequently reviewed the claim 
in accordance with the provisions of VCAA and, in an August 
2002 rating decision, the RO denied the claim on the merits.  

The appellant has been advised of the applicable laws and 
regulations and the evidence needed to substantiate her claim 
by the February 2000 and August 2002 rating decisions, an 
August 2002 statement of the case, and a supplemental 
statement of the case issued in January 2004.  The claimant 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, supra.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The RO requested private 
medical records.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
no more than harmless error.   

The RO provided the appellant with notice of the revised 
regulations in the supplemental statement of the case in 
January 2004.  Thus, the Board finds that we may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In September and November 2003, the appellant wrote that she 
had no additional evidence to submit, and requested that the 
appeal be sent to the Board.

In view of the foregoing, we find that VA has satisfied its 
duty to assist the veteran in apprising her as to the 
evidence needed, and in obtaining evidence pertaining to her 
claim, under both former law and the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim for service connection for 
the cause of the veteran's death has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

II.  Applicable Law

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.310(a), 3.312; Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, and post-service development of certain chronic diseases 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that any such disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.

In claims for service connection for the cause of death of a 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  


III.  Factual background

The appellant contends that the cause of the veteran's death 
in November 1998 was due to a service-connected disability.  
At the time of death, the veteran was service-connected for 
residuals of a gunshot wound of the left leg sustained during 
World War II, with healed scars and muscle injury involving 
Muscle Group XI with MFBs, evaluated as 10 percent disabling 
effective from June 1969.  

A report of examination in November 1945 shows that the only 
defect was an infected wound in the left leg.  Findings as to 
the lungs, including X-rays, were normal, as were the other 
body systems.  The examiner noted the veteran had limited 
motion of the left leg.  In a processing affidavit in 
November 1945, the veteran claimed injury by a bullet wound 
in the left leg.  The veteran was relieved from duty by 
reason of physical disqualification.  The nature and extent 
of disability was limited motion of the left leg.  

At a VA Compensation and Pension (C&P) examination conducted 
in August 1969, a chest X-ray revealed PTB, minimal, of the 
right lung with stability undetermined.  Also diagnosed was 
residuals of gunshot wound of the left leg, scars healed, 
muscle injury involving MG XI, and MFBs, gastrocnemius 
muscle.

With her claim, the appellant submitted a copy of a death 
certificate that was issued in January 1999.  According to 
the death certificate dated in December 1998, the veteran 
died at home in November 1998 without medical attendance, and 
there is no indication that an autopsy was performed.  The 
cause of death was PTB, acute PTB, with an antecedent cause 
of asthma, and a significant condition contributing to death 
was gangrenous pyoderma.  The informant was B.R.P., a Rural 
Health Midwife.  The certification was signed by B.R.P. and 
reviewed by Dr. A.D.L., Municipal Health Officer.  

Also received was a January 1999 statement from Dr. M.L.K. 
that he was the attending physician of the veteran and that 
at every examination the veteran had complained of pain due 
to the wound and infections in his left leg.  Examinations 
also revealed that the veteran suffered from chronic 
pulmonary disease to acute PTB and bronchial asthma, which 
contributed to his death.  He swore that the cause of death 
of the veteran had its origin from his war injury and PTB 
asthma.  

A death certificate issued five days later in January 1999 
and submitted with another claim shows the cause of death as 
PTB, with an antecedent cause of a gunshot injury and 
underlying cause of bronchial asthma.  

A death certificate issued in May 1999 shows the immediate 
cause of death as PTB, and an antecedent cause was a gunshot 
injury.  

In May 1999, Dr. A.P.L. wrote that before the veteran died he 
had been reporting to the Good News Clinic and Hospital, Inc.  
He was found with advanced PTB in both lung fields with 
concomitant pneumonia, and pains of the left leg resulting 
from a gunshot wound incurred in World War II.

Dr. A.L. certified in September 1998 that the veteran had 
been hospitalized in September 1998 for six days for PTB, 
bronchial asthma, and a swollen wound over the scar of a 
gunshot injury.

Dr. M.L.K. wrote in a letter dated in November 1998 that the 
veteran had died due to gangrenous pyoderma over the left leg 
that developed after he incurred bruises over the scar tissue 
of the left leg resulting from a gunshot wound.  Other 
accompanying diseases mentioned as contributing to his death 
were chronic obstructive pulmonary disease (COPD) secondary 
to pulmonary TB, and bronchial asthma.  

The report of a chest X-ray in October 1998 showed PTB, 
moderately advanced in both lung fields, concomitant 
pneumonia in the lower lobes, and probably pneumatocolla, in 
the right lower lobe.  

A certificate dated in May 1999 shows that the veteran was 
hospitalized for approximately four days in January 1998 for 
PTB, miliary; pneumonia; and gunshot injury.  

As the death certificates contained a discrepancy with regard 
to the cause of death, the RO sought clarification with the 
Local Civil Registrar who replied in August 1999 that the 
true cause of death as per records in the Office of the 
Municipal Civil Registrar was PTB (pulmonary tuberculosis) 
and there were no antecedent or underlying causes.  The Civil 
Registrar indicated that the death certificates had blank 
spaces for antecedent and underlying causes when they were 
issued.  

The appellant wrote in September 1999 to clarify the 
discrepancy shown in the two death certificates issued in 
January 1999 and submitted sworn statements from the Rural 
Health Midwife, the Rural Health Nurse, and the Rural Health 
Officer who made the death report of her husband which in 
essence stated that the second death certificate submitted 
was the correct version regarding the circumstances of the 
veteran's death.  B.R.P., who was the informant for the death 
certificate, wrote that she arrived at the home after the 
veteran's death and based her report to the Municipal Health 
Officer on information provided by the veteran's family that 
the veteran had been receiving treatment for pains of his 
left leg injury and his PTB bronchial asthma.  These 
conditions had contributed to the cause of the veteran's 
death.  

A medical certificate dated in July 2001 from Dr. A.P.L. was 
a duplicate of a statement previously submitted.  

Affidavits dated in July 2001 were duplicates of the sworn 
statements from the Rural Health Nurse and the Rural Health 
Officer previously submitted.  A sworn declaration date in 
July 2001 from Dr. M.L.K. is a duplicate of a statement 
previously submitted. 

A field examination report dated in June 2001 indicates that, 
according to the appellant, the veteran had been suffering 
from PTB and pain on his knee joint where the gunshot wound 
was located.  The appellant did not have any knowledge as to 
who added information to the death certificate.  Her daughter 
would have supplied the information.  Her daughter had helped 
her file the claim.  

Another certificate of death issued in May 1999 (a week 
earlier than the previous submission) was submitted.  The 
immediate cause of death was shown as PTB, and the antecedent 
cause was gunshot injury.  

Clinical records received from Dr. M.L.K. show that the 
veteran was seen three times at Lagawe Clinic.  In June 1990, 
he sought treatment for COPD secondary to PTB and asthma, and 
an old infected wound with dermatitis secondary to a gunshot 
wound; in February 1995, he had an abscess formation of the 
left leg; and in October 1998, the diagnoses were abscess 
formation of the left leg with secondary fungal infection and 
COPD.  

Dr. M.L.K. submitted a medical certificate dated in June 2002 
that the veteran died in November 1998 due to severe 
respiratory distress secondary to resistant PTB.  

In January 2004, the appellant submitted a Certificate dated 
in December 2003 regarding the facts of Death as shown in the 
Register of Deaths.  The cause of death was shown as "PTB 
asthma, gunshot injury".  


Analysis

In this case, the appellant essentially contends that the 
veteran's service-connected residuals of a gunshot wound of 
the left leg were a cause of the veteran's death.  There have 
been multiple copies of death certificates submitted by the 
appellant showing the cause of death as PTB with varying 
antecedent, underlying, or contributing causes, to include 
gangrenous pyoderma and gunshot injury.  In addition, in a 
Certificate of Facts as shown in the Register of Deaths 
submitted by the appellant, the cause of death includes 
gunshot injury.  Because of the discrepancies shown, the 
credibility of these certificates submitted by the appellant 
and her daughter is in question.

In response to a request from the RO for clarification, the 
Civil Registrar submitted a Certificate of Facts as shown in 
the Register of Deaths that lists only PTB as the cause of 
death, with no antecedent or underlying causes.  In addition, 
the Civil Registrar stated that the death certificates when 
issued listed only PTB as the cause of death.  The Board 
finds that the Certificate submitted by the Civil Registrar 
to be the most credible of the documents submitted regarding 
the veteran's death.  

The competent and objective medical evidence demonstrates 
that no pulmonary disorder, to include tuberculosis, was 
manifested during the veteran's period of active military 
service or within 3 years after his separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2003).  The veteran's first 
medical record of PTB occurred in 1969 at a VA examination, 
nearly twenty-five years after separation from service, when 
a radiology report noted minimal PTB.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The August 1999 written statement by B.R.P., a midwife, as to 
the gunshot wound of the left leg being a cause of the 
veteran's death is afforded less probative weight than the 
more contemporaneous information she provided shortly after 
the veteran's death, which was entered on the death 
certificate that she signed showing that PTB alone was the 
cause of death.  

The Board notes that in January 1999, Dr. M.L.K. stated that 
the cause of death of the veteran had its origin from his war 
injury and PTB asthma, and subsequently wrote another 
statement that the veteran had died due to gangrenous 
pyoderma of the left leg that developed after bruising over 
the gunshot wound scar.  However, in a medical certificate 
dated in June 2002 accompanying clinical records, Dr. M.L.K. 
stated that the veteran died due to severe respiratory 
distress secondary to resistant PTB.  As Dr. M.L.K. has 
submitted contrary medical opinions, we afford little weight 
to the statements indicating a link between the gunshot wound 
injury and the veteran's death.  

Although medical evidence of record shows that the veteran 
had received treatment for an infected wound and abscess 
formation of the left leg on several occasions, including in 
October 1998, the treatment records are not competent medical 
evidence of record showing a link between the residuals of 
the gunshot wound of the left leg and the cause of the 
veteran's death.  

The appellant maintains that the veteran's service-connected 
gunshot wound was a cause of the veteran's death.  We 
recognize the appellant's sincere belief that the veteran's 
death was related in some way to his experience in service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his active military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the veteran suffered from PTB during service.  In 
addition, no competent medical evidence has been submitted to 
demonstrate that the veteran was diagnosed with or treated 
for PTB within three years post-service.  Moreover, the 
appellant has failed to submit competent medical evidence to 
provide a nexus between any in-service injury or disease and 
the condition which caused the veteran's death.  In view of 
the foregoing, the evidence preponderates against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, and the claim must be 
denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



